18-13359-shl            Doc 1267            Filed 07/23/19 Entered 07/23/19 10:10:16                                   Main Document
                                                         Pg 1 of 2



                             United States Bankruptcy Court
                                             Southern District of New York
In re: Miami Metals II, Inc.                                                               Case No.: 18-13360

                                                                                            Court ID (Court use only)_____________

              NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security,
of the claim referenced in this notice.
Hain Capital Investors Master Fund, Ltd                       Bank Leumi USA
                                                              Name of Transferor

Name and Address where notices to transferee                                 Court Record Address of Transferor
should be sent                                                               (Court Use Only)
Hain Capital Investors Master Fund, Ltd
301 Route 17, 7th Floor
Rutherford, NJ 07070
Attn: Cheryl Eckstein
Phone: (201) 896 - 6100
Last Four Digits of Acct #: ______________                                   Last Four Digits of Acct. #: ___________

Name and Address where transferee payments                                   Name and Current Address of Transferor
should be sent (if different from above)
                                                                             Bank Leumi USA
                                                                             350 Madison Avenue, 5th Floor
                                                                             New York, NY 10017

Court Claim # (if known): 466
Amount of Claim to Transfer: $22,745,852.32
Date Claim Filed: 7/9/19

I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

By:_/s/ Cheryl Eckstein                                                      Date: 7/23/19
         Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

                                    ~~DEADLINE TO OBJECT TO TRANSFER~~
The transferor of claim named above is advised that this Notice of Transfer of Claim Other Than for
Security has been filed in the clerk’s office of this court as evidence of the transfer. Objections must be
filed with the court within twenty (20) days of the mailing of this notice. If no objection is timely received
by the court, the transferee will be substituted as the original claimant without further order of the court.

Date:___________                                                              ______________________________
                                                                             CLERK OF THE COURT
18-13359-shl    Doc 1267     Filed 07/23/19 Entered 07/23/19 10:10:16           Main Document
                                          Pg 2 of 2
                           EVIDENCE OF TRANSFER OF CLAIM


   TO:   THE DEBTOR AND THE BANKRUPTCY COURT


  For value received, the adequacy and sufficiency of which are hereby acknowledged,
  Bank Leumi USA ("Assignor'') hereby unconditionally and irrevocably sells, transfers and
  assigns to Hain Capital Investors Master Fund, Ltd. ("Assignee") all of its right, title,
  interest, claims and causes of action in and to, or arising under or in connection with, its
  claims (as such term is defined in Section 101 (5) of the U.S. Bankruptcy Code) associated
  with proof of claim numbers 465, 466, 467, 468, 469, 470, 471 and 472 against Miami
  Metals I, Inc. (the "Debtor''), Chapter 11 Case No. 18-13359 United States Bankruptcy
  Court for the Southern District of New York (the "Bankruptcy Court"), and any and all
  proofs of claim filed by Assignor with the Bankruptcy Court in respect of the foregoing
  claim.

  Assignor hereby waives any objection to the transfer of the claim to Assignee on the
  books and records of the Debtor and the Bankruptcy Court,· and hereby waives to the
  fullest extent permitted by law any notice or right to a hearing as may be imposed by
  Rule 3001 of the Federal Rules of Bankruptcy Procedure, the Bankruptcy Code,
  applicable local bankruptcy rules or applicable law. Assignor acknowledges and
  understands, and hereby stipulates, that an order of the Bankruptcy Court may be
  entered without further notice to Assignor transferring to Assignee the foregoing claim
  and recognizing the Assignee as the sole owner and holder of the claim. Assignor further
  directs the Debtor, the Bankruptcy Court and all other interested parties that all further
  notices relating to the claim, and all payments or distributions of money or property in
  respect of claim, shall be delivered or made to the Assignee.

  IN Wllf SS WH REOF, this EVIDENCE OF TRANSFER OF CLAIM IS EXECUTED
  THIS   day of  V('      , 2019.

                                                   Hain Capital Investors Master Fund, Ltd
                                                   By Koltai & Company Advisors, LLC


                                                   By:                          _
                                                   Name:    Robert J Koltai
                                                   Title:   Managing Member
